Howble, J.
^The only question presented by this appeal is, whether or not the parish court has jurisdiction of an opposition filed by a creditor whose claim, exceeding five hundred dollars, had been recognized by a judgment of tho district court against the succession, before the opposition to the tableau was filed and transferred to the parish court 1
Tlie question must be answered in the affirmative. The constitution requires that “all successions shall be opened and settled in the parish courts,” and, necessarily, these courts must have the jurisdiction and powers essential to the settlement of successions. Among these is the jurisdiction over tlie distribution of funds in the hands of an administrator. Where claims have been recognized either by the administrator or by judgment of a court, there is no longer any contestation between the creditor and the succession, in the meaning of that clause of article eighty-seven of the constitution which says: “ All suits in which a succession is either plaintiff or defendant, may be brought either in the parish or district court, according- to the amount involved.”
The “suit,” in this instance, against the succession to establish the existence or validity of tlie opponent’s claim, has already been decided, and the opponent can only demand that he be paid, in accordance therewith, in duo course of administration — that is, concurrently with the other creditors — out of the funds of the estate as they are or may be realized. C. P. 987. The constitution must control the Code of Practice; but the latter may, in cases of doubt, be referred to for the meaning of words and terms as used in the former, the convention being supposed to use them in the sense in which they had been used. Under this rule the word “ suits,” in the above clause, must mean *102suits brought by a succession, or suits against a succession for any claim for property or money. The mode of obtaining payment is not changed by the said clause, but left as fixed by the preceding clause, requiring all successions to be settled in the parish courts. Any other -conclusion would leave it in the power of an interested administrator ■■or creditor to cause great delay and expense, and virtually determine, •by Iris own act, the jurisdiction of the parish and district courts — a result never contemplated by the convention.
In this case it is difficult to see what jurisdiction the district court can bo called on to exorcise. It has already rendered a judgment ■against the succession in favor of the opponent. It can not render a judgment on that judgment, nor can it issue execution thereon. And it certainty can not bo called on to order the administrator to pay the opponent’s claim without having all the parties before it, or even concurrently with them. Such settlement must be had in the parish court. Tho district court has already exhausted its jurisdiction as to this particular claim, and tho parish court is vested with jurisdiction of the question, whether or not the opponent’s judgment must have a place, and what place, on the tableau of distribution; that is, whether or not the opponent has, by virtue of his judgment, a right to a share of the fund on distribution — it being a question of rank?
It is therefore ordered that tho judgment appealed from be reversed, and that there be judgment dismissing the rule taken on fifth November, 18G9, by Amant Bourgeois, tutor, to rescind the order of transfer, with costs in both courts.